        Case 3:20-cr-01756-CAB Document 53 Filed 09/29/20 PageID.70 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 20cr1756-CAB

                                      Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Mary Ann Johnson (2),


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment:
      21:952,960; 18:2




Dated: 9/29/2020
                                                   Hon. Linda Lopez
                                                   United States Magistrate Judge
